Title: To James Madison from William Lee (Abstract), 18 May 1805
From: Lee, William
To: Madison, James


18 May 1805, Bordeaux. “In my letters to yourself and the Secretary of the Treasury under date of the 10th and 20th of January, I mentioned the affair of the ship Easter. Having <s>hortly after the date of my letters learnt that she was not to proceed from Cadiz to norfolk but to return here I took such arrangements with the Commissary of marine for the seizure of this Vessel as have succeeded. A few days since she arrived at the mouth of this River and was immediately taken possession of by the Capt. of the Guard Ship who had my instructions for that purpose, and who has forwarded to me by a Gen d’arm all her papers. When her Quarantine has expired she will come up to town and I shall then take such measures as will bring the affair before the Tribunals of this Country and I trust the issue will be such as to prevent the like abuses in future.”
